Case: 13-10404      Document: 00512470533         Page: 1    Date Filed: 12/13/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                              FILED
                                                                        December 13, 2013
                                    No. 13-10404
                                  Summary Calendar                         Lyle W. Cayce
                                                                                Clerk


JEFFREY GIUTTARI SNARKE,

                                                 Plaintiff-Appellant

v.

CINDY BARKLEY, Department of Public Safety Trooper, in Her Individual
and Official Capacity; HEATH PRATER, Department of Public Safety, in His
Individual and Official Capacity; DON L. JOHNSON, Department of Public
Safety, Trooper, in His Individual and Official Capacity; JOHN DOE, Deputy
Sheriff, Ochiltree County, in His Individual and Official Capacity; SHERIFF
JOHN DOE #2, Sheriff Ochiltree County,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:11-CV-249


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Jefferey Giuttari Snarke, Texas prisoner # 1755420, appeals from the
district court’s dismissal of his pro se 42 U.S.C. § 1983 suit as barred by Heck
v. Humphrey, 512 U.S. 477 (1994), pursuant to Federal Rule of Civil

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10404    Document: 00512470533     Page: 2   Date Filed: 12/13/2013


                                 No. 13-10404

Procedure 12(b)(6), and as frivolous and failing to state a claim pursuant to
28 U.S.C. §§ 1915(e)(2) and 1915A. We review such a dismissal de novo. See
Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005).
        Snarke argues that the district court erred in determining that his
claims were barred pursuant to Heck. In Heck, the Supreme Court held that a
§ 1983 claim that would necessarily imply the invalidity of a conviction is not
cognizable until the plaintiff can demonstrate that the conviction “has been
reversed on direct appeal, expunged by executive order, declared invalid by a
state tribunal authorized to make such determination, or called into question
by a federal court’s issuance of a writ of habeas corpus.” Heck, 512 U.S. at 487.
        Snarke’s claims are based on his arrest on June 11, 2011, and his
imprisonment for 18 days thereafter in Ochiltree County, Texas. His arrest
followed the observation, by a Gray County deputy sheriff, of two individuals
who committed a theft from a Gray County Wal-Mart running to a stolen
vehicle and departing with Snarke. Two hours later, officers in Ochiltree
County stopped the same vehicle, with Snarke still in it, and identified one of
the individuals in the vehicle as the individual who stole the vehicle. Officers
arrested all three individuals. Eighteen days after the arrest in Ochiltree
County, the charges there were dismissed, and, that same day, Snarke was
transported to Gray County and charged with Engaging in Organized Criminal
Activity based on the same arrest. Snarke pleaded guilty to the charge and
was sentenced to four years of imprisonment, which term he is currently
serving. Because Snarke concedes that he pleaded guilty to the charge of
Engaging in Organized Criminal Activity arising out of the same arrest and
did not contest that the proof required to establish his unlawful arrest and
detention claims necessarily implicates his conviction for Engaging in
Organized Criminal Activity, he has failed to show the district court erred in



                                       2
    Case: 13-10404    Document: 00512470533        Page: 3   Date Filed: 12/13/2013


                                 No. 13-10404

concluding that his claims are barred by Heck. See Heck, 512 U.S. at 486-87;
Wells v. Bonner, 45 F.3d 90, 95 (5th Cir. 1995).
      The judgment of the district court is AFFIRMED.




                                       3